Citation Nr: 1135941	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-28 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chondromalacia of the right knee.  

2.  Entitlement to an initial rating in excess of 10 percent for chondromalacia of the left knee.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1980 to October 2000.  

The Veteran filed a timely July 2004 Notice of Disagreement (NOD) to a July 2003 rating decision denying service connection for a bilateral knee condition but this matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating action which granted service connection for chrondromalacia of each knee and assigned initial 10 percent ratings for each knee.  A June 2007 rating decision denied entitlement to a TDIU rating.  The Veteran perfected timely appeals at to the initial ratings assigned for each knee and the denial of a TDIU rating.  

In May 2011, the Veteran testified at a local RO hearing before the undersigned Veterans Law Judge sitting at Atlanta, Georgia.  A transcript of that proceeding is of record.  

Other Procedural Matters

The Veteran filed claims in April, May, and June 2006 for, collectively, service connection for sleep apnea, asthma, and a psychiatric disorder claimed as due to service-connected disabilities, as well as claims for increased rating for hypertension, headaches, and residuals of a vocal cord polyectomy.  These were denied in a June 2007 rating decision.  

In the Veteran's September 2007 VA Form 9, Substantive Appeal, perfecting his appeal of the claims for higher initial ratings for his service-connected chondromalacia of each knee, he reference the adequacy of an examination of his service-connected low back disorder for rating purposes.  This was subsequently construed by the RO as an NOD to the June 2007 rating denial of an increased rating for DDD of the thoracolumbar spine.  An April 2009 Statement of the Case (SOC) addressed that issue but the Veteran never perfected the appeal by filing a Substantive Appeal, VA Form 9 or equivalent.  

In April 2009 the Veteran claimed service-connection for "Gulf War Illness."  However, "Gulf War Illness" or "Persian gulf syndrome" is not a disease entity currently recognized by VA or within the medical community.  60 Fed. Reg. 6661 (February 3, 1995).  Accordingly, the RO has not adjudicated this putative claim.  

A July 2009 rating decision denied service connection for a psychiatric disorder, claimed as due to service-connected disabilities, and erectile dysfunction.  A December 2009 rating decision denied increased ratings for service-connected migraine headaches and service-connected hypertension.  

In January 2010 the Veteran disagreed the reports of examiners in the last two decisions addressing increased ratings for migraine headache and hypertension and service connection for a psychiatric disorder (claimed as secondary to service-connected disabilities).  A subsequent March 2010 Report of Contact clarified that the Veteran wanted increased ratings for his service-connected migraine headaches and hypertension.  Thus, a June 2010 rating decision denied increased ratings for those service-connected disorders.  

A July 2010 SOC addressed claims of service connection for erectile dysfunction and service connection for a psychiatric disorder (claimed as secondary to service-connected disabilities).  However, an appeal as to these issues was never perfected by filing a Substantive Appeal, VA Form 9 or equivalent. 

The claims of entitlement to initial rating in excess of 10 percent for chondromalacia of the right knee and for chondromalacia of the left knee, as well as entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The March 2006 rating decision which granted service connection for the Veteran's disabilities of the knee assigned initial 10 percent rating for each knee disability on the basis of painful motion but in the absence of any actual limitation of motion, by rating chondromalacia, as osteomalacia under 38 C.F.R. § 4.71a, Diagnostic Code 5214, which is rated as degenerative arthritis under Diagnostic Code 5003, subject to Note 2 of DC 5003 that provides that ratings under DC 5003 based on X-ray findings will not be assigned for disabilities rated under DCs 5013 through 5024, inclusive.  See also Mitchell v. Shinseki, No. 09-2169, slip op. (U.S. Vet. App. Aug. 23, 2011) (per curiam); 2011 WL 3672294 (Vet.App.).  

At the May 2011 travel Board hearing the Veteran testified that he had been receiving Social Security Administration (SSA) disability benefits since 2006.  Page 3 of the transcript of that hearing.  The Veteran's service representative stated that the award of SSA disability benefits was based upon the Veteran's service-connected disabilities.  Also, the VA Vocational Rehabilitation unit had found that it was infeasible for the Veteran to be employed or participate in a rehabilitative program.  Page 4.  The service representative stated that the Veteran was entitled to an extraschedular TDIU rating (under 38 C.F.R. § 4.16(b)).  Page 4.  The service representative stated that the Veteran's physicians had submitted statements documenting that the Veteran was totally disabled from working.  Page 5.  Further, that the Veteran's service-connected disabilities, properly combined, meet the criteria for a single disability rated 40 percent under 38 C.F.R. § 4.16(a).  Page 6.  It was alleged that for this purpose the DDD of the thoracolumbar spine, radiculopathy of the right lower extremity, and chrondromalacia of each knee were of a common etiology.  Page 9.  The Veteran testified that he was last provided an examination for rating his knee disabilities in 2007.  It was hard for him to go up and down stairs because of his knees.  Page 11.  He used a cane as an ambulatory aid, and he also used metal knee braces which VA had given him because of instability of his knees.  Page 12.  He was willing to report for a more up-to-date rating examination.  He took medication for his knees but he could not recall the name of the medication.  Page 13.  Walking was very painful for him and he at times would lose his footing.  His knees sometimes buckled.  He was not very active and he stayed at home most of the time.  Page 15.  He did not drive; rather, his daughters would drive him when needed.  Page 16.  If he dropped something, he was unable to bend over sufficiently to pick it up and would have to have someone else pick it up.  Page 17.  Simply engaging in ordinary daily activities of bending, stooping, and squatting caused pain and when walking he had pain, instability, and buckling of the knees.  Page 18.   

As to this, in appropriate circumstances, separate ratings for combination may be assigned for limitation of motion, both limitation of flexion and limitation of extension, and for instability of a knee.  Here, the current 10 percent ratings are assigned for painful motion but without a compensable degree of actual limitation of motion of either knee.  VAOGPREC 9-2004 (September 17, 2004). 

An up-to-date VA examination for rating purposes is needed when required to verify the current severity of service-connected disabilities or when evidence indicates a material change in the disability since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  Such is the case here. 

At the hearing the question arose whether the Veteran met the criteria of 38 C.F.R. § 4.16(a) for a schedular TDIU rating.  See pages 4 through 9 of the transcript.  Currently, the Veteran's service-connected disabilities are: (1) status post vocal chord polypectomy, rated 30 percent; (2) migraine headaches, rated 30 percent; (3) degenerative disc disease (DDD) of the thoracolumbar spine, rated 20 percent disabling; (4) right wrist fracture residuals, rated 10 percent; (5) hypertension, rated 10 percent; (6) chondromalacia of the right knee, rated 10 percent; (7) chondromalacia of the left knee, rated 10 percent; (8) and radiculopathy of the right lower extremity (associated with DDD of the thoracolumbar spine), rated 10 percent disabling.  Including the bilateral factor of 2.7 percent, there is a combined disability rating of 80 percent.  Here, because the disabilities affecting the Veteran's musculoskeletal (orthopedic) system combine, under 38 C.F.R. § 4.25, to 42 percent, he meets the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a)(3).  

In this connection, on file is a March 2008 Memorandum of a VA Vocational Rehabilitation Counselor stating that the Veteran's service-connected conditions (not including, at that time, the now service-connected disorders of the knees and service-connected radiculopathy of the right lower extremity) had progressed to being a serious employment handicap and it was no longer reasonably feasible to expect him to maintain employment or complete a training program.  "VRC" had completed a preliminary independent living assessment determining that he did have difficulty performing certain activities of daily living and was being referred to a comprehensive independent living evaluation.  However, the Veteran's Vocational and Rehabilitation folder, and the report of any "comprehensive independent living evaluation" are not on file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA outpatient treatment records since July 2010. 

2.  Obtain the Veteran's Vocational and Rehabilitation folder, to include the report of comprehensive independent living evaluation conducted after the March 2008 Memorandum of a VA Vocational Rehabilitation Counselor.  These should be associated with the claims folders. 

3.  Afford the Veteran a VA orthopedic examination to determine the nature and extent of his service-connected disabilities of the knees.  The examiner should be requested to identify any objective evidence of pain, painful motion, or functional loss due to pain as a result of the service-connected disabilities of the knees.  The extent of any weakened movement, excess fatigability or incoordination associated with these disabilities should be specifically assessed.  

It should also be determined whether the Veteran has any instability of either knee.  

The examiner should also express an opinion as to whether there would be additional limits on functional ability during flare-ups (if the Veteran describes flare-ups), and if feasible, express this in terms of additional limitation of motion during flare-ups.  If not feasible, the examiner should state the reason(s) why. 

The examiner is requested to evaluate and describe in detail the effect that the Veteran's knee symptoms, and if possible the symptoms of his service-connected DDD of the thoracolumbar spine and radiculopathy of the right lower extremity, have on his industrial capability, social functioning, and on his activities of daily life.  

The examiner is also requested to opine as to whether it is at least as likely as not that, cumulatively, the symptomatology and functional impairment associated with all of the Veteran's service-connected disorders render him incapable of performing activities required for employment, given his educational and occupational background.  

All indicated studies should be performed, and the rationale for all opinions expressed should be provided.  The Veteran's claims files should be made available to the examiner prior to the examination, and the examiner is to indicate in the report whether the files were reviewed.  

A complete rationale should be given for all opinions expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The Veteran is hereby notified that it is his responsibility to report for all examinations, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  

4.  After undertaking any additional development deemed appropriate, the entire evidentiary record should be reviewed and the issues on appeal should be readjudicated.  

If any benefit sought is not granted to the Veteran's satisfaction, the RO should issue an appropriate Supplemental Statement of the Case.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

